Citation Nr: 0107336	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for elevated enzymes, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by diarrhea, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
diarrhea and elevated liver enzymes, claimed as undiagnosed 
illnesses.  

A review of the claims file shows that in a December 1999 
rating decision, the RO denied service connection for 
hemorrhoids and ulcer disease as not well grounded.  During 
the pendency of the veteran's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA may, on its own motion, readjudicate a claim 
denied as not well grounded during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
Act (November 9, 2000).   Thus, these issues are referred to 
the RO for appropriate action.

The issue of entitlement to service connection for a 
disability manifested by diarrhea, to include as due to an 
undiagnosed illness, is addressed in the REMAND section.


FINDINGS OF FACT

1.  An unappealed December 1995 RO decision denied service 
connection for elevated enzymes as not well grounded.

2.  Evidence added to the record since the December 1995 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for elevated enzymes, 
to include as due to an undiagnosed illness.
CONCLUSIONS OF LAW

1.  The RO's December 1995 decision, denying a claim for 
service connection for elevated enzymes, became final.  38 
U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
elevated enzymes, to include as due to an undiagnosed 
illness.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  In addition, certain chronic diseases, such as 
cirrhosis of the liver, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

New and Material Evidence

The Board notes that the RO denied a claim for entitlement to 
service connection for elevated enzymes in a December 1995 
rating decision.  The veteran received written notification 
of this action by letter the same month, and was advised of 
his appellate rights.  The veteran did not file a notice of 
disagreement with the December 1995 rating decision, at any 
time within the allowable period.

Inasmuch as the veteran failed to file a timely appeal of the 
December 1995 rating decision, that action became final and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  (The Board is 
cognizant of Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994), wherein it was held that 
de novo adjudication of a claim on essentially the same facts 
as a previously and finally denied claim is permissible where 
an intervening change in law or regulation has created a new 
basis of entitlement to a benefit.  Here, while some of the 
applicable law and regulations have been amended since the 
unappealed 1995 RO decision, the change has not created a new 
basis of entitlement to the benefit sought and, in any event, 
as explained below, as the instant decision reopens the 
veteran's claim, it will be adjudicated on a de novo basis.)  
In order to reopen his claim, the veteran must present or 
secure new and material evidence with respect to the claim, 
which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Board is obligated to review all evidence 
submitted since the claim was disallowed by a final decision 
and if the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits after the 
duty to assist has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

In a July 1996 letter to the veteran, the RO notified him 
that it was reviewing his claims for disability benefits 
based on Persian Gulf War service to include elevated enzymes 
and loose stools.  In a March 1999 rating decision, the 
subject of this appeal, the RO denied service connection for 
diarrhea and elevated liver enzyme.  
As the RO adjudicated the claims for service connection on 
their merits in its March 1995 rating decision and the 
December 1999 supplemental statement of the case discussed 
the provisions of 38 C.F.R. § 3.156, the Board may precede 
with its appellate review without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As discussed above, following the March 1999 rating decision, 
the provisions of 38 U.S.C.A. § 5107 were substantially 
revised by the VCAA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement, this revision is more favorable 
to the claimant than the former provisions of 38 U.S.C.A. 
§ 5107 (West 1991) and is, therefore, applicable under Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).        

The Board notes, however, that the provisions of the VCAA did 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108.  See id.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's December 1995 rating decision, the 
evidence of record included: the veteran's service medical 
records; October 1992 and October 1995 VA examination 
reports; private medical records from J. S., M.D., for July 
and August 1994; and various statements from the veteran.

The evidence associated with the claims file after the RO's 
December 1995 rating decision includes: a June 1995 Persian 
Gulf War examination report; VA outpatient and inpatient 
treatment records from December 1995 to December 1996; 
December 1996 University of Kentucky Hospital reports of a 
culture of duodenal fluid and an attempted liver biopsy; and 
various statements from the veteran.  

The records noted above have all been added to the claims 
file since the December 1995 RO denial and are not merely 
cumulative of evidence previously of record.  As these 
records contain extensive medical work-up regarding the 
veteran's elevated liver enzymes including an attempted liver 
biopsy with a suspected diagnosis of steatohepatitis but no 
definitive diagnosis, they bear materially and substantially 
on the question of whether the veteran's elevated enzyme 
levels are due to an undiagnosed illness or a diagnosed 
disorder.  Therefore, this evidence is new and material, and, 
in view of Hodge, the veteran's claim for service connection 
for elevated enzymes is reopened.

However, the Board further finds that additional information, 
as discussed in the remand portion of this opinion below, is 
necessary to determine whether the veteran is entitled to 
service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a back disorder has been submitted and 
the claim is reopened; to this extent only,  the appeal is 
allowed, subject to further action as discussed below.


REMAND

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical examination and opinions requested below are in part 
to comply with this provision. 

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with VCAA, it 
is the Board's opinion that more medical evidence is needed 
to comply with its duty to assist and to determined whether 
the veteran's diarrhea and elevated enzymes have known 
organic (or psychiatric) causes or are undiagnosed illnesses.  
The following describes the elements needed to service 
connect a disability due to an undiagnosed illness.
  
Disability Due to an Undiagnosed Illness

Service connection for disabilities due to undiagnosed 
illnesses may be established for chronic disabilities due to 
undiagnosed illnesses, if there is evidence that the 
claimant: (1) is a "Persian Gulf veteran;" (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or 
more signs or symptoms; (3) which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  Objective indications of chronic 
disability are described as either objective medical evidence 
perceptible to a physician or other, non-medical indicators 
that are capable of independent verification.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2000).

Factual Background

The Board observes that the veteran's service medical records 
are devoid of any complaints, findings, treatment or 
diagnoses with respect to diarrhea or elevated liver enzymes.  
The veteran's January 1992 separation examination reports 
shows no relevant abnormalities.

At a September 1992 VA general medical examination, the 
veteran complained of a painful neck and constant ankle pain.  
On examination the lymphatic and hemic systems were normal.  
There were normal active bowel sounds, no HSM, no tenderness 
and no complaints with respect to the digestive system.  
Laboratory tests revealed aspartate transaminase (SGOT or 
AST) as 40.

Private treatment records from J. S., M.D., dated in July and 
August 1994, indicate that the veteran recently was turned 
down as a blood donor because of elevated liver enzymes and 
that the veteran told him that he was not able to give blood 
around the time that he was receiving shots to go to Saudi 
Arabia.  On examination in July 1994, the abdomen and 
gastrointestinal systems were negative.  The veteran was in 
no acute distress.  There was no abdominal tenderness; it was 
generally soft and non-distended.  No organomegaly or masses 
of any sort were noted.  The liver was only about 11 
centimeters and non-tender.  The assessment was etiology of 
abnormal liver function tests (LFTs) could be due to any of 
his injections.  One month later, the LFTs were elevated with 
an AST of 88, normal being 15-30; alanine transaminase (ALT) 
of 157, normal being 6-30; lactic dehydrogenase (LDH) of 231, 
normal being up to 190; and gamma-glutamyl (GGT) of 65, 
normal being up to 38.  The physician noted that the elevated 
LFTs were most likely a reaction to the veteran's past 
hepatic aggravating shots and medications given and recall 
hepatitis shot, Plaquenil and typhoid.  The veteran had no 
other symptoms and generally felt well.  Due to a recent 
weight gain from relative inactivity, the veteran was advised 
to increase exercise and to come back for a follow-up in six 
months to recheck liver enzymes.

At a June 1995 Persian Gulf War examination, the veteran 
reported that he was in the Persian Gulf sickbay for illness 
and that during his tour of duty he was exposed to 
pyridostigmine, pesticides, local food, sand fly bites, and 
immunizations.  He stated that his arm was sore following 
immunizations with flu-like illness, but had no further 
sequela.  The veteran complained of fatigue and sleeping 
restlessly at night but denied any fevers, chills or weight 
loss.  He stated that there was no family history of bowel 
disease and that he had had diarrhea for a long period of 
time dating to the Persian Gulf, which occurred three or four 
times and was not associated with abdominal crampy pain or 
blood in the stool.  On examination, there was no 
lymphadenopathy or splenomegaly noted.  Bowel sounds were 
positive, no guarding, rebound, or rigidity was noted.  There 
were no masses and no tenderness to light or deep touch of 
the digestive system.  The diagnoses included fatigue, 
chronic diarrhea and elevated liver function and the examiner 
recommended a gastrointestinal consult for chronic diarrhea.
   
At a November 1995 VA general medical examination, the 
veteran reported that, before going to the Persian Gulf, his 
bowels moved once a day and was formed stools.  Since the 
Persian Gulf and beginning in the Persian Gulf, he states 
that his bowel habits changed to four or five loose stools 
per day, occasionally with abdominal pain.  The veteran 
related that in the summer of 1994, when he went to give 
blood, he learned that his liver enzymes were elevated.  On 
examination, both carotid pulses were normal and equal 
without bruits and no cervical, axillary or inguinale nodes 
were noted.  His abdomen was massively obese with no masses, 
organs or hernia noted.  Rectal examination was normal.  The 
diagnoses were massive obesity, acne, history of exposure to 
nauseous agents in the Persian Gulf, and history of fatigue 
and loss of attention span.  A VA mental disorder examination 
the same day noted that the veteran complained of dizziness 
and chronic diarrhea, which so far had not demonstrated any 
organic etiology.  The examiner opined that most of the 
veteran's physical complaints, unless organic etiology could 
be found were due to what was best called an anxiety 
disorder, not otherwise specified (NOS).  

In a December 1995 rating decision, the RO, in pertinent 
part, denied service connection for elevated enzyme for 
failure to show a disability for which compensation could be 
paid.

VA outpatient treatment records for December 1995 show 
treatment for possible strep pharyngitis and a flexible 
sigmoidoscopy report performed for evaluation of diarrhea.  
The later report indicated small hemorrhoids, the visualized 
colonic segments were normal, solid stool was visible from 
50-60 centimeters past the anal verge, biopsies were obtained 
and showed mild mucosal edema.  The veteran reported that he 
had been free of diarrhea for a month. The assessment noted 
that diarrhea had resolved and that the veteran had an 
elevated ALT.  In March 1996, the LFTs were checked and only 
the ALT at 106 was elevated, otherwise all others were 
normal.  A May 1996 record revealed that the veteran's ALT 
and AST were still mildly elevated.   In a November 1996 VA 
record, the veteran reported that he had had diarrhea for 5 
to 6 years, with 3-5 dark brown, liquid, soft bowel movements 
daily.  On examination, bowel sounds were positive; there was 
no tenderness and no palpable liver or spleen.  

The veteran was admitted to the University of Kentucky 
Hospital for a liver biopsy in December 1996.  On 
examination, the veteran's stomach was obese and was slightly 
tender to deep palpation in the right lower quadrant and no 
rebound.  There were positive bowel sounds but no 
hepatosplenomegaly.  An upper endoscopy showed a stomach 
normal in appearance with no evidence of gastritis, gastric 
ulcers, gastric varices, angiodysplastic lesions, hiatal 
hernia, intrinsic masses, extrinsic compression, gastric 
polyps or bleeding.  The gastric folds were of normal size; 
gastric motility was grossly normal.  The duodenum was normal 
and there was no evidence of duodenitis, duodenal ulcers, 
nodules, diverticula, intrinsic or extrinsic masses, polyps, 
and arteriovenous malformation in the duodenum, duodenal bulb 
or pylorus.  The impression was mild esophagitis.  The 
duodenal biopsies showed no growth.  A liver biopsy was 
attempted but produced only fragments of skeletal muscle with 
no liver tissue identified.  It was recommended that the 
veteran be scheduled for a January 1997 ultrasound guided 
liver biopsy as an outpatient since he wanted to go home 
because of university examinations.  It was felt that the 
veteran's elevated LFTs were probably secondary to 
steatohepatitis.  The veteran was to follow-up in February 
1997. 
  
A January 1999 VA progress note indicated that, because the 
veteran was out of town, VA had spoken to the veteran's wife 
and asked her to have him call to schedule an ultrasound 
liver biopsy.
 
In a January 2000 VA Form 9, the veteran requested another 
liver biopsy and stated that he had not been given an 
appointment for one.  He added that chronic diarrhea is a 
problem when it happens more than twice a day.

Diarrhea and Elevated Enzyme Disorders

It is not clear from a review of the records whether the 
veteran's diarrhea and/or elevated liver enzymes have a known 
organic (or psychiatric) cause or whether they are 
undiagnosed illnesses.  The September 1992 VA examination 
shows no complaints of diarrhea or elevated liver enzymes.  
The first complaint of diarrhea stems from a June 1995 
Persian Gulf examination. The first treatment record for 
elevated liver enzymes is in July 1994 nearly two years after 
separation from service.  As noted earlier, some VA 
examination reports included diagnoses of chronic diarrhea 
apparently based on the history reported by the veteran and 
elevated liver enzymes.  Furthermore, a December 1995 record 
shows that the veteran was free of diarrhea for a month, a 
December 1996 duodenum surveillance biopsy was normal with no 
pathologic diagnosis, and a duodenal fluid culture showed no 
growth.  As for current diagnoses, the November 1995 VA 
mental disorder examiner opined that most of the veteran's 
physical complaints, unless organic etiology could be found, 
were due to what was best called an anxiety disorder (NOS), 
and the VA December 1996 hospital report suggests that his 
elevated LFTs are probably secondary to steatohepatitis.  
Thus, it is not clear whether the veteran's diarrhea or 
elevated enzymes are due to a diagnosed disorders or an 
undiagnosed illness (that is, objective indications of a 
chronic disability resulting from an illness or combinations 
of illnesses manifested by one or more signs or symptoms 
which became manifest to a degree of 10 percent or more 
either during or after active service in the Persian Gulf War 
and that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis).  Therefore, the Board finds that 
it is necessary to obtain detailed medical (and possibly 
psychiatric) examinations, which address the etiology of the 
veteran's diarrhea and elevated enzymes, to include 
associated symptoms due to an undiagnosed illness.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his diarrhea and elevated 
liver enzyme(s).  After obtaining any 
necessary authorization(s) from the 
veteran, the RO should attempt to secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
gastrointestinal examination to ascertain 
the nature and etiology of any diarrhea 
and elevated liver enzyme symptoms, which 
may be present. 
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  The 
purpose of this examination should be to 
identify all signs of diarrhea and 
elevated liver enzyme(s), which the 
veteran claims to experience on a chronic 
basis as a result of his Persian Gulf War 
service.  A complete history, which 
includes the time of initial onset and 
the frequency and duration of his 
diarrhea and elevated liver enzyme(s), 
should be elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner (to 
include a psychiatric examination, if 
necessary).  After reviewing the claims 
file and this order and examining the 
veteran, the examiner should expressly 
state opinions as to whether the 
veteran's diarrhea or elevated liver 
enzyme(s) is/are attributable to a known 
clinical diagnosis (or a psychiatric 
disability in the case of diarrhea).  For 
diarrhea, or elevated liver enzyme(s), 
which is not attributable to a known 
diagnosis, the findings should reflect 
all objective indications of chronic 
disability, as defined under 38 C.F.R.  
§ 3.317(a)(2).  Finally, the examiner 
should express his or her opinion as to 
whether the veteran's diarrhea, and/or 
elevated liver enzyme(s), is "chronic" 
(i.e. as having existed for six months or 
more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six-month period).  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.
 
The veteran must be informed in writing 
of the potential consequences of his 
failure to appear for any scheduled 
examination.  

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  The RO should review all examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND, and, if not, the RO 
should implement corrective procedures.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for diarrhea and elevated 
enzyme(s), to include as due to an 
undiagnosed illness, is warranted.  If 
the benefits sought are not granted to 
the veteran's satisfaction, the veteran 
and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  





The appellant and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



